Citation Nr: 1142434	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  10-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veterans Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 

It appears that the the issue of entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to dependency and indemnity compensation (DIC), death pension benefits, and accrued benefits.  

In her March 2009 claim, she indicated that she was the daughter of a deceased Filipino veteran, "C.C.I".  However, also of record are Applications for United States Flag for Burial Purposes and letters from the appellant in which she refers to Mr. I. as her late spouse rather than her late father.  It is thus unclear from the record exactly what her relationship to Mr. I. is.  On remand, the RO should attempt to clarify the nature of this relationship.  The claimant is encouraged to submit any documents that would assist the RO, such as a birth certificate or marriage license.  

Additionally, it is unclear from the record whether Mr. I.'s service in the Philippine Commonwealth Army is qualifying service for purposes of entitlement to death benefits for his surviving spouse and children.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  38 C.F.R. § 3.203(c) (2011); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  On remand, the RO should refer Mr. I.'s identifying information to the appropriate service department to determine if he had qualifying service.  

Accordingly, the case is REMANDED for the following action:

1. Refer identifying data for "C.C.I." to the appropriate service department to determine whether he and his dependents are eligible for VA benefits based on his service in the Philippine Commonwealth Army.
  
2. Attempt to clarify whether the claimant is Mr. I.'s daughter or his widow.
  
3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the claimant should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

